Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 8 are allowable, because prior art does not teach:
(Claim 1)  a concentration of the hydrogen donor in the hydrogen-donor introduced part being greatest at a first depth position, which is a position in a depth direction separate from bottoms of the plurality of trenches by a distance that is at least two times of the depth of the plurality of trenches,
an impurity concentration of the first-conductivity-type impurity dopant of the first- conductivity-type substrate being lower than an impurity concentration of the first-conductivity-type impurity dopant of the first-conductivity-type epitaxial layer, and
a difference between a first resistivity, which is a resistivity corresponding to a total impurity concentration of the first-conductivity-type impurity dopant and the hydrogen donor of the first-conductivity-type substrate, and a second resistivity, which is a resistivity corresponding to the impurity concentration of the first-conductivity-type impurity dopant of the first-conductivity-type epitaxial layer, is at most 20%.
(Claim 7) forming crystal defects in the first-conductivity-type substrate through an implantation of protons from the exposed surface of the first-conductivity-type substrate;
introducing a hydrogen donor into the first-conductivity-type substrate by converting the crystal defects into donors through a heat treatment; and

a depth position of a range of the protons, corresponding to where a concentration of the hydrogen donor is to be greatest, is a position in a depth direction separate from bottoms of the plurality of trenches by a distance that is at least two times of the depth of the plurality of trenches,
the first-conductivity-type substrate and the first-conductivity-type epitaxial layer each have the first-conductivity-type impurity dopant when the hydrogen donor is introduced, and
a difference between a first resistivity, which is a resistivity corresponding to a total impurity concentration of the first-conductivity-type impurity dopant and the hydrogen donor of the first-conductivity-type substrate, and a second resistivity, which is a resistivity corresponding to the impurity concentration of the first-conductivity-type impurity dopant of the first-conductivity-type epitaxial layer, is at most 20%.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art. Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


September 23, 2021